Case 2:21-cr-00006-Z-BR Document 20 Filed 02/24/21 Page1of1i PagelD 34

AO 455 (Rov. 01/09) Waiver of an Indicimont

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

for the |

Northern District of Texas NORTHERN DIStRIC oe acag |
FILED
United States of America ) JAN 27 202]

‘ )  CaseNo. 2:24-CR-6-Z
) CLERK, U.S. DISTRICT COURT’
STEVEN ANTHONY REINHART ) By. 4
ae aD
WAIVER OF AN INDICTMENT

| understand that | have been accused of one or more offenses punishable by imprisonment for more than one
year. | was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, | walve my right to prosecution by indictment and consent to prosecution by
information.

ven 2/24 | 29 Ki

i Defendant's signanre
: of defendant's attorney

Printed name of defendant's attorney

Judge ure
Sohn 0. Porieer
Judge 's printed nase ond title ,
